      Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                         CRIMINAL ACTION


VERSUS                                                           NO: 19-71


ANIL PRASAD                                                      SECTION: “H”



                              ORDER AND REASONS

       Before the Court is Defendant Anil Prasad’s Motion for Compassionate
Release (Doc. 49). For the following reasons, the Motion is GRANTED.


                                    BACKGROUND
       Defendant Anil Prasad reported to the Federal Correctional Institute in
Oakdale, Louisiana (“Oakdale”) on March 30, 2020 to serve a 24-month
sentence for conspiracy to unlawfully prescribe controlled substances for no
legitimate medical purpose and outside the course of professional practice and
conspiracy to commit health care fraud. 1 Defendant moves this Court for
compassionate release in light of the COVID-19 virus outbreak at Oakdale.
Defendant asks this Court to release him to home confinement, either



       1 The Court again expresses its confusion and disappointment over defense counsel’s
failure to file a motion to continue Defendant’s surrender date in light of the ongoing global
pandemic. Such a filing would have avoided the unfortunate predicament in which Defendant
and this Court now find themselves.
       Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 2 of 7



permanently or temporarily for the duration of the virus outbreak at the
facility. 2
       On earlier consideration of this Motion, this Court held that it had no
authority to consider Defendant’s             requests until he exhausted the
requirements of 18 U.S.C. § 3852(c). 3 Since that time, Defendant has properly
requested compassionate release from the warden of his facility and 30 days
have lapsed since the warden’s receipt thereof. 4 Accordingly, Defendant’s
request is now properly before this Court.


                               LAW AND ANALYSIS
       As of June 1, 2020, the Bureau of Prisons (“BOP”) reports that, at
Oakdale, 98 inmates are currently positive for COVID-19, 87 have recovered,
and seven have died. Defendant alleges that if he contracts COVID-19, he is at
high risk for complications because of his advanced age and pre-existing health
conditions. Specifically, Defendant is 63 years old and suffers from coronary
artery disease, hypertension, diabetes, and two, separate auto-immune
disorders. He argues, therefore, that extraordinary and compelling reasons
exist to modify his sentence.
       “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 5 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
       The court may not modify a term of imprisonment once it has been
       imposed except that-- (1) in any case-- (A) the court, upon motion

       2 Courts have held that 18 U.S.C. § 3582(c)(1)(A) “does not grant the Court the
authority to release [a defendant] temporarily until the COVID-19 pandemic abates.” United
States v. Pawlowski, No. CR 17-390-1, 2020 WL 2526523, at *4 (E.D. Pa. May 18, 2020).
       3 Doc. 54.
       4 See Doc. 55.
       5 United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
         Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 3 of 7



         of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant's behalf or the lapse of 30 days
         from the receipt of such a request by the warden of the defendant's
         facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the
         original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it
         finds that—
                  (i)    extraordinary and compelling reasons warrant such a
                         reduction; or
                  (ii)   the defendant is at least 70 years of age, has served at
                         least 30 years in prison, pursuant to a sentence
                         imposed under section 3559(c), for the offense or
                         offenses for which the defendant is currently
                         imprisoned, and a determination has been made by
                         the Director of the Bureau of Prisons that the
                         defendant is not a danger to the safety of any other
                         person or the community, as provided under section
                         3142(g);
         and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission[.]
         The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 6 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the




         6   United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2,
2020).
     Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 4 of 7



policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 7 In recognizing this discrepancy,

      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 8
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

   (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include
          metastatic solid-tumor cancer, amyotrophic lateral sclerosis
          (ALS), end-stage organ disease, and advanced dementia.
      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
          of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.
   (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental
      7   Id.
      8   Id.
     Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 5 of 7



      health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever
      is less.
   (C) Family Circumstances.—
   (i) The death or incapacitation of the caregiver of the defendant's
       minor child or minor children.
   (ii) The incapacitation of the defendant's spouse or registered partner
       when the defendant would be the only available caregiver for the
       spouse or registered partner.
   (D) Other Reasons.--As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C). 9
      This Court finds that, in light of the heightened medical risk the COVID-
19 pandemic poses to Prasad in particular, there are extraordinary and
compelling reasons to order his immediate release from Oakdale. 10 This Court
has been aware of Prasad’s medical condition since reviewing his Presentence
Report and has difficulty imagining a more vulnerable inmate. Defendant
underwent quadruple bypass surgery in 2015 due to “accelerated coronary
artery disease” and had stents replaced in 2018. He also suffers from diabetes,
psoriatic arthritis, hypercholesterolemia, and auto-immune thyroiditis. The
Centers for Disease Control has identified individuals with serious heart
conditions, diabetes, and compromised immune systems as being at higher risk
for severe illness if infected with COVID-19. 11 In addition, the conditions of
incarceration, in which inmates sleep, eat, and shower in close quarters, make


      9 U.S.S.G. 1B1.13.
      10 See United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *5
(S.D.N.Y. Apr. 3, 2020) (and cases cited therein); United States v. Burrill, No. 17-CR-00491-
RS-1, 2020 WL 1846788, at *3 (N.D. Cal. Apr. 10, 2020) (and cases cited therin).
      11 People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html.
     Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 6 of 7



controlling the spread of COVID-19 extremely difficult. Prasad is therefore
unable “to provide self-care within the environment of a correctional facility”
to avoid contracting COVID-19. 12
      The Court further finds that Prasad does not present a danger to the
community. While serious, his offenses were non-violent and are unlikely to
recur because his medical license has been suspended. In addition, the
§ 3553(a) sentencing factors support Prasad’s release. This Court finds that,
taking into account Prasad’s medical condition and need for medical care, a
modified sentence requiring Prasad to serve the remainder of his sentence on
home confinement sufficiently reflects the seriousness of his offenses and
promotes respect for the law.
      Accordingly;
      IT IS ORDERED that Defendant’s Motion for Compassionate Release
is GRANTED.
      IT IS FURTHER ORDERED that Prasad’s sentence is MODIFIED
and REDUCED to time served pursuant to 18 U.S.C. § 3852(c). The remaining
portion of Prasad’s term of imprisonment (as calculated by the Bureau of
Prisons) shall be served on supervised release with the special condition of
home incarceration. The defendant is restricted to a 24-hour-a-day lock-down
at his residence except for medical necessities and court appearances or other
activities specifically pre-approved by the court. For the initial 12-month
period of supervised release, the Defendant shall be monitored by radio
frequency, to commence within 10 days of his release from imprisonment.
      IT IS FURTHER ORDERED that the aforementioned term of home
incarceration shall be followed by the three-year term of supervised release
imposed in the original sentence. The originally imposed special conditions are


      12
           See U.S.S.G. 1B1.13.
     Case 2:19-cr-00071-JTM-MBN Document 59 Filed 06/02/20 Page 7 of 7



to remain in effect, except that monitoring by radio frequency will not be
imposed.
     IT IS FURTHER ORDERED that the Warden of Oakdale shall
immediately release Anil Prasad from custody.
     IT IS FURTHER ORDERED that upon his release Prasad shall self-
quarantine at home for a period of 14 days.




                 New Orleans, Louisiana, on this 2nd day of June, 2020.



                                   ______________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE
